 



CONSENT AND AMENDMENT NO. 2 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
          THIS CONSENT AND AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT (“Amendment”) is dated as of December 30, 2005 and is by and
among BANK OF AMERICA, N.A, successor to FLEET CAPITAL CORPORATION, a Rhode
Island corporation, and the other parties identified as Lenders on the signature
pages hereto (collectively, “Lenders”), on the one hand, and WABASH NATIONAL
CORPORATION, a Delaware corporation (“Wabash”), WABASH NATIONAL, L.P., a
Delaware limited partnership (“WNLP”), WNC CLOUD MERGER SUB, INC., an Arkansas
corporation (“WNC Cloud”), and FTSI DISTRIBUTION COMPANY, L.P., a Delaware
limited partnership (“FTSI” and collectively with Wabash, WNLP and WNC Cloud,
“Borrowers”), on the other hand. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Loan Agreement referred to herein below.
W I T N E S S E T H:
          WHEREAS, Lenders and Borrowers are parties to an Amended and Restated
Loan and Security Agreement, dated as of December 30, 2004 (as the same has been
and may be amended, or modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have agreed to make certain loans and other
financial accommodations to or for the account of Borrower;
          WHEREAS, Wabash desires to acquire all of the capital stock of
Transcraft Corporation, a Delaware corporation (“Target”), on or before
February 15, 2006 on terms substantially similar to those set forth in that
certain Letter of Intent, dated December 7, 2005, between Wabash and Target (the
“Acquisition”); such Acquisition does not qualify as a Permitted Acquisition
under the Loan Agreement and consummation thereof would be a Default under
Section 8.2.1 of the Loan Agreement and an Event of Default under Section 10.1.3
of the Loan Agreement absent prior written consent from the Majority Lenders;
          WHEREAS, the Borrowers desire to transfer certain Property from WNTC
to FTSI (the “Intercompany Asset Transfer”); consummation of such transfer would
be a Default under Section 8.2.9 and an Event of Default under Section 10.1.3 of
the Loan Agreement absent prior written consent from the Majority Lenders;
          WHEREAS, Borrowers have requested that the Majority Lenders consent to
each of the Acquisition and the Intercompany Asset Transfer on the terms and
subject to the conditions hereinafter set forth;
          WHEREAS, Borrowers have requested that the Majority Lenders amend the
Loan Agreement in certain respects; and
          WHEREAS, the Majority Lenders have agreed to amend the Loan Agreement
on the terms and subject to the conditions hereinafter set forth;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
respective parties hereto hereby agree as follows:
          1. Consent. Subject to the satisfaction of the conditions set forth in
Section 4 below, the Majority Lenders hereby consent to:
          (a) the consummation by Wabash of the Acquisition; provided that
(i) the Acquisition complies with all provisions of the definition of the term
Permitted Acquisition contained in Appendix A to the Loan Agreement, other than
clauses (f), (h) and (j) of such definition, (ii) the total consideration
(including cash, notes and other debt, maximum earnouts, consulting and
non-compete payments and the like) for the Acquisition shall not exceed
$75,500,000 and (iii) the Borrowers satisfy the following conditions subsequent
within 3 Business Days after the closing of the Acquisition:

  (1)   the Borrowers shall satisfy subsection 8.1.8 of the Loan Agreement with
respect to the Target;     (2)   the Borrowers shall deliver to Agent consents
in favor of Agent to the collateral assignment of rights and indemnities under
the documents related to the Acquisition; and     (3)   the Borrowers shall
deliver to Agent updates to the Exhibits to the Loan Agreement reflecting the
consummation of the Acquisition.

          (b) the Intercompany Asset Transfer; provided that such transfer
occurs on or prior to December 31, 2005.
This is a limited consent and shall not be deemed to constitute a waiver of, or
consent to, any other existing or future breach of the Loan Agreement.
          2. Amendment. Subject to the satisfaction of the conditions set forth
in Section 4 below, and in reliance upon the representations and warranties of
Borrowers set forth in Section 5 below, the definition of the term EBITDA
contained in Exhibit 8.3 to the Loan Agreement is hereby amended and restated in
its entirety as set forth below:
     EBITDA – with respect to any period, the sum of net earnings (or loss)
before Interest Expense, income taxes, depreciation, amortization and other
non-cash charges (including (i) gains and losses from currency fluctuations,
(ii) impairment charges relating to fixed assets or intangibles and
(iii) expenses relating to stock options and restricted stock grants for such
period but excluding any extraordinary gains for such period), all as determined
for Wabash and its Subsidiaries on a Consolidated basis and in accordance with
GAAP.

-2-



--------------------------------------------------------------------------------



 



          3. Scope of Amendment. Subject to the satisfaction of the conditions
set forth in Section 4 below and in reliance upon the representations and
warranties of Borrowers set forth herein, this Amendment shall have the effect
of amending the Loan Agreement as appropriate to express the agreements
contained herein. In all other respects, the Loan Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms.
          4. Conditions to Effectiveness. The effectiveness of this Amendment
and the amendments contained herein are subject to the satisfaction of the
following conditions precedent or concurrent:
          (a) Agent shall have received a copy of this Amendment executed by
Borrowers and the Majority Lenders, together with a reaffirmation of Guaranty
Agreement executed by each Guarantor; and
          (b) No Default or Event of Default shall be in existence.
          5. Representations and Warranties. To induce Lenders to execute and
deliver this Amendment, Borrowers hereby represent and warrant to Lenders that,
after giving effect to this Amendment:
          (a) All representations and warranties contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date of this Amendment, in each case as if then made, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties remain true and accurate on
and as of such earlier date);
          (b) No Default or Event of Default has occurred which is continuing;
          (c) This Amendment, and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrowers and are enforceable
against Borrowers in accordance with their respective terms; and
          (d) The execution and delivery by Borrowers of this Amendment does not
require the consent or approval of any Person, except such consents and
approvals as have been obtained.
          6. Governing Law. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
          7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

-3-



--------------------------------------------------------------------------------



 



          8. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Any such counterpart
which may be delivered by facsimile transmission or electronic mail shall be
deemed the equivalent of an originally signed counterpart and shall be fully
admissible in any enforcement proceedings regarding this Amendment.
[Signature pages to follow]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the date first set forth above.

                  LENDERS:    
 
                BANK OF AMERICA, N.A, successor to               FLEET CAPITAL
CORPORATION,               as Agent and as a Lender    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BUSINESS CREDIT, INC.,              as
Syndication Agent and as a Lender    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC               CAPITAL CORPORATION, as a
Documentation Agent and as a Lender    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK,               NATIONAL ASSOCIATION, as a      
        Documentation Agent and as a Lender    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK (CENTRAL INDIANA),               as a Lender
   
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



                  LASALLE BANK NATIONAL ASSOCIATION,
  as a Lender    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK,
  NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



                  BORROWERS:    
 
                WABASH NATIONAL CORPORATION    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                WABASH NATIONAL, L.P.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                WNC CLOUD MERGER SUB, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                FTSI DISTRIBUTION COMPANY, L.P.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



REAFFIRMATION
     Wabash National Trailer Centers, Inc., a Delaware corporation, Wabash
Financing LLC, a Delaware limited liability company, National Trailer Funding,
L.L.C., a Delaware limited liability company, Apex Trailer Leasing & Rentals,
L.P., a Delaware limited partnership, Continental Transit Corporation, an
Indiana corporation, Wabash National Services, L.P., a Delaware limited
partnership, and Cloud Oak Flooring Company, Inc., an Arkansas corporation (each
“Guarantor” and collectively, “Guarantors”), hereby (i) acknowledge receipt of a
copy of the foregoing Consent and Amendment No. 2 to Amended and Restated Loan
and Security Agreement (the “Amendment”); (ii) affirm that nothing contained in
the Amendment shall modify in any respect whatsoever any Loan Document to which
any Guarantor is a party; and (iii) reaffirm that such Loan Documents and all
obligations of the Guarantors thereunder shall continue to remain in full force
and effect.
     IN WITNESS WHEREOF, Guarantors have executed this Reaffirmation on and as
of the date of the Amendment.

                  WABASH NATIONAL TRAILER CENTERS, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                WABASH FINANCING LLC    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                NATIONAL TRAILER FUNDING, L.L.C.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                APEX TRAILER LEASING & RENTALS, L.P.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 



--------------------------------------------------------------------------------



 



                  CONTINENTAL TRANSIT CORPORATION    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                WABASH NATIONAL SERVICES, L.P.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                CLOUD OAK FLOORING COMPANY, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

Signature Page to Consent and Amendment No. 2 to Amended and Restated Loan and
Security Agreement

 